IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RUDOLPH JAMES JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3672

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 29, 2015.

An appeal from an order of the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Rudolph James Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.